— Judgment, Supreme Court, New York County, entered May 10, 1976, convicting defendant on jury verdict of murder in the second degree (Penal Law, § 125.25, subd 3), manslaughter in the first degree (Penal Law, § 125.20), and robbery in the first and second degrees (Penal Law, §§ 160.15, 160.10), and sentencing him thereon, is unanimously affirmed. We see no error warranting reversal. We note that this court has recently held that robbery is not a lesser included offense of the crime of felony murder committed in the course of robbery or attempted robbery. (People v Haywood, 70 AD2d 788; see People v Nichols, 230 NY 221.) (Concur — Kupferman, J. P., Birns, Sullivan, Lupiano and Silverman, JJ.